    Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 1 of 8 PageID #:163




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 OCOTLAN GUZMAN,

               Plaintiff,
                                             No. 18 CV 4508
                   v.
                                             Magistrate Judge Mary M.
                                             Rowland
 TARGET CORPORATION and
 ASSA ABLOY ENTRANCE
 SYSTEMS US, INC.,


              Defendants.


                    MEMORANDUM OPINION AND ORDER

   Plaintiff, Ocotlan Guzman (“Guzman”), alleges that she was visiting a Target store

in Chicago when the store’s automatic front doors came loose and fell towards her,

injuring her arm and shoulder. Guzman filed a lawsuit against Target Corporation

(“Target”) and ASSA Abloy Entrance Systems U.S., Inc. (“Assa Abloy”) (collectively,

“Defendants”). On June 28, 2018, the case was removed from state court to this Court

based on diversity jurisdiction. (Dkt. 1). The parties consented to the jurisdiction of

the Magistrate Judge. (Dkt. 12). On August 2, 2018, Guzman filed her First Amended

Complaint, alleging negligence and res ipsa loquitur in four counts against

Defendants. (Dkt. 11). Defendants now move to dismiss Guzman’s res ipsa loquitur

claims (Counts II and IV) under Federal Rule of Civil Procedure 12(b)(6). For the

reasons stated herein, Defendants’ Motion to Dismiss [17] is DENIED.

                                                                                     1
    Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 2 of 8 PageID #:164



                                   I. ALLEGATIONS

    In her First Amended Complaint (Dkt. 11) (“Complaint”) 1, Guzman alleges that

Target owned, operated, and maintained a Target store located on Diversey Avenue

in Chicago, Illinois. (Compl. ¶ 9). 2 Assa Abloy owned, operated, and maintained the

automatic front doors at that store. (Id. at ¶ 25). On May 24, 2016, at approximately

9:30 a.m., Guzman was a customer at the store when the automatic front doors came

loose as the door was opening and the door fell towards her. She reached up with her

left arm to shield herself, injuring her left arm and shoulder. (Id. at ¶ 10). Because of

the front door failure at Target, Guzman sustained serious injuries and other

damages. (Id. at ¶¶ 16, 32).

    Guzman alleges that Defendants and their employees and/or agents created or

failed to remedy the hazardous condition and/or warn patrons of the condition and

failed to inspect or maintain the automatic front doors. (Id. at ¶¶ 11, 27). She claims

that her injury was caused by the automatic front door which was under Target’s

control and management and her injury would not have occurred if Target had used

ordinary care while the door was under its control and management. (Id. at ¶¶ 14–

15). As for Assa Abloy, she similarly alleges that her injury was caused by the

automatic front door which was under Assa Abloy’s control and management and her


1 The Court accepts as true “all factual allegations in the [] complaint and draw[s] all
permissible inferences in [plaintiff’s] favor.” W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d
670, 675 (7th Cir. 2016) (internal citations and quotations omitted).
2 The Court notes that the Complaint states that the damages sought are in excess of

$75,000 but it does not contain “a short and plain statement of the grounds for the court’s
jurisdiction” pursuant to Rule 8(a)(1). Jurisdiction is not disputed, however, and in the
notice of removal to this Court, Defendants provided the basis for this Court’s diversity
jurisdiction. (Dkt. 1, p. 4, ¶¶3–4).
                                                                                            2
    Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 3 of 8 PageID #:165



injury would not have occurred if Assa Abloy had used ordinary care while the door

was under its control and management. (Id. at ¶¶ 30–31).

                               II. LEGAL STANDARD

   Under Rule 8(a)(2), a plaintiff must provide “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. A Rule 12(b)(6)

motion to dismiss tests the sufficiency of the complaint; the purpose is not to decide

its merits. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). A

determination of the sufficiency of a claim must be made “on the assumption that all

allegations in the complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

   To survive a motion to dismiss, a plaintiff “must satisfy two conditions: first, the

complaint must describe the claim in sufficient detail to give the defendant fair notice

of what the claim is and the grounds upon which it rests; and second, its allegations

must plausibly suggest that the plaintiff has a right to relief, raising that possibility

above a speculative level.” Horning v. Lab. Corp. of Am., No. 09 C 3421, 2009 U.S.

Dist. LEXIS 80866, at *4 (N.D. Ill. Sep. 3, 2009) (internal citations omitted).

                                  III. DISCUSSION

   Defendants argue that res ipsa loquitor does not apply as a matter of law in this

case. They ask the Court to dismiss Guzman’s res ipsa loquitor counts because the



                                                                                       3
    Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 4 of 8 PageID #:166



facts pled “do not show that the occurrence is one that ordinarily does not occur in

the absence of negligence - or that either defendant had exclusive control of the door

at issue.” (Dkt. 17 at 3). However, Defendants have failed to show that dismissal

under Rule 12(b)(6) is warranted.


      A. The doctrine of res ipsa loquitor

   Res ipsa loquitor is “an evidentiary rule which allows an inference of negligence

to be drawn from a certain set of facts.” Newell v. Westinghouse Elec. Corp., 36 F.3d

576, 578 (7th Cir. 1994) (internal citation omitted). The doctrine allows “proof of

negligence by circumstantial evidence when the direct evidence concerning cause of

injury is primarily within the knowledge and control of the defendant.” Metz v. Cent.

Ill. Elec. & Gas Co., 32 Ill. 2d 446, 449 (Ill. 1965). To prevail under a res ipsa loquitur

theory under Illinois law, a plaintiff must demonstrate that she “was injured: (1) in

an occurrence that would not have happened in the absence of negligence; and (2) by

an instrumentality under the management or control of the defendant.” Aguirre v.

Turner Const. Co., 501 F.3d 825, 831 (7th Cir. 2007) (internal citation omitted). The

“control” element is flexible, not rigid. Smith v. United States, 860 F.3d 995, 1000 (7th

Cir. 2017).

   Courts have acknowledged that a plaintiff may separately plead res ipsa loquitur

even though it is “not a separate theory of recovery.” In re Chi. Flood Litig., No. 93 C

1214, 1993 U.S. Dist. LEXIS 8754, at *13 (N.D. Ill. June 23, 1993). “[B]ecause res ipsa

loquitur is a rule of evidence, and not a cause of action, a plaintiff need not plead the

elements of res ipsa in her complaint in order to use it at trial.” Assenato v. Target

                                                                                         4
    Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 5 of 8 PageID #:167



Corp., No. 11 C 6846, 2012 U.S. Dist. LEXIS 8014, at *5 (N.D. Ill. Jan. 24, 2012)

(internal citation omitted). When pled, it is “primarily to give notice.” Belknap v. Ford

Motor Co., No. 03 C 50125, 2003 U.S. Dist. LEXIS 13225, at *3 (N.D. Ill. July 30,

2003). The court in In re Chi. Flood Litig. explained that “[t]here is nothing per se

improper about the fact that plaintiffs have chosen to set off in a separate count their

allegations entitling them to invoke the doctrine of res ipsa loquitur.” 1993 U.S. Dist.

LEXIS 8754 at *14.


      B. Guzman’s claims are sufficiently pled

   Guzman alleged that she was injured by automatic doors that malfunctioned and

fell on her at Target’s store. She further alleged that her injury would not have

happened without negligence and she was injured by an instrumentality (the

automatic doors) under the management or control of Defendants. These allegations

give Defendants notice of Guzman’s intent to invoke res ipsa loquitur.

   In support of their motion, Defendants rely on Britton v. U. of Chicago Hosps., 889

N.E.2d 706 (Ill. App. 1st Dist. 2008). They argue that Britton shows that res ipsa

loquitur cannot apply to this case because Guzman or someone else may have caused

her alleged injury. But Britton was decided on summary judgment, not a motion to

dismiss. Guzman also points out that Britton involved not an automatic door but a

revolving door, which patrons touch. The only other case cited by Defendants, Imig v.

Beck, 115 Ill. 2d 18 (Ill. 1986), was decided after a jury trial and discussed burdens of




                                                                                       5
    Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 6 of 8 PageID #:168



proof at trial with regard to res ipsa loquitur. These cases do not support dismissing

Guzman’s claims at this pleading stage. 3

    To the contrary, the case law shows that courts have denied motions to dismiss

res ipsa loquitur counts. See In re Chi. Flood Litig., 1993 U.S. Dist. LEXIS 8754;

Massa v. Michaels Stores, Inc., No. 13-3297, 2013 U.S. Dist. LEXIS 159444 (C.D. Ill.

Nov. 7, 2013); Belknap, 2003 U.S. Dist. LEXIS 13225. In Assenato, the court

specifically stated that “[a] determination of the applicability of a res ipsa theory

awaits further factual development, most likely at the summary judgment stage.”

2012 U.S. Dist. LEXIS 8014 at *9.

    The allegations in Massa v. Michaels Stores were similar to those here—plaintiff

was injured by automatic electronic entry doors at a Michaels store. 2013 U.S. Dist.

LEXIS 159444 at *2. Michaels argued that plaintiff’s res ipsa claim should be

dismissed because the doors were not within its “exclusive control” because they were

serviced and maintained by Nabco, another defendant. Id. at *3–4. The Court denied

defendant’s motion to dismiss, explaining that “exclusive control” is not always

required. Id. at *4–5. Defendants here make the same argument about Target and

Assa Abloy’s control of the door. But “exclusive control” is not a rigid standard, Smith,

860 F.3d at 1000, and the presence of multiple defendants does not render res ipsa

inapplicable. In Decatur and Macon County Hosp. Ass'n v. Erie City Iron Works, 220

N.E.2d 590 (Ill. App. 4th Dist. 1966), a lawsuit was filed after a gas-fired boiler



3 Smith, 860 F.3d at 1000, a case discussed by both parties, was decided on summary
judgment and is not dispositive of the specific question here of whether Guzman’s claims
can survive Defendants’ Rule 12(b)(6) motion.
                                                                                           6
    Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 7 of 8 PageID #:169



exploded; the boiler was manufactured by one defendant and installed by the other.

The Court rejected defendant’s argument that res ipsa loquitur should not apply

because there were multiple defendants. Id. at 598. See also Aguirre, 501 F.3d at 832

(“joint control of the sort TBMK and A.L.L. shared over the scaffolding design and

construction is not a bar to the application of res ipsa loquitur in such a

circumstance.”).

   In their reply brief, Defendants explain that buttons and switches can manually

operate the automatic door and any customer could access them to impact the door’s

operation. (Dkt. 25 at 2). In other words, Defendants ask the Court to consider

matters outside of the Complaint, which is not proper on a motion to dismiss. See

Miller v. Herman, 600 F.3d 726, 733 (7th Cir. 2010) (A Rule 12(b)(6) “is decided solely

on the face of the complaint and any attachments that accompanied its filing.”).

   In sum, Guzman’s res ipsa loquitur claims are adequately pled and Defendants’

motion to dismiss must be denied.

                                 IV. CONCLUSION

   For the reasons stated, Defendants’ Rule 12(b)(6) Motion to Dismiss [17] is

DENIED. Defendants shall answer Counts II and IV in the First Amended Complaint

on or before November 28, 2018. Status hearing set for November 28, 2018 at 9:30

am remains set. Parties should be prepared to report on the status of discovery.




                                                                                     7
  Case: 1:18-cv-04508 Document #: 27 Filed: 11/14/18 Page 8 of 8 PageID #:170




Dated: November 14, 2018                 E N T E R:




                                         MARY M. ROWLAND
                                         United States Magistrate Judge




                                                                                8
